Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-10 are presented for examination
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/22/2019, were in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98. The IDS documents were considered. A signed copy of Form PTO-1449 is enclosed herewith. 
Priority
	This application filed on 08/22/2019, is a DIV of U.S. application No. 15/939,329, filed on 03/29/2018.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 2-10 depend from claim 1 and are therefore, also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for the reasons set forth below.
As per MPEP 2173.02, “[d]uring prosecution, applicant has an opportunity and a duty to amend ambiguous claims to clearly and precisely define the metes and bounds of the claimed The claim places the public on notice of the scope of the patentee’s right to exclude. See, e.g., Johnson & Johnston Assoc. Inc. v. R.E. Serv. Co., 285 F.3d 1046, 1052, 62 USPQ2d 1225, 1228 (Fed. Cir. 2002) (en banc).”
If the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, is appropriate. See Morton Int’l, Inc. v. Cardinal Chem. Co., 5 F.3d 1464, 1470, 28 USPQ2d 1190, 1195 (Fed. Cir. 1993).
Claim 1 is indefinite for reciting the limitation “controlling a production of NADH and NADPH in the specific cells of the tumor cells”, because a person of the ordinary skill in the art cannot reasonably determine the meets and bounds of the recited limitation in the claim. It is unclear to a person of the ordinary skill in the art as to whether the recited limitation is: A) a separate active step; or B) an intended outcome of the step of administering an antibiotic or antibiotics in combination with any one of the recited sugar acids, to the tumor cells. 
A) If the recited limitation is a separate active step, the step of “controlling a production of NADH and NADPH in the specific cells of the tumor cells”, is incomplete in that instant claim 1 fails to indicate how the “controlling a production of NADH and NADPH in the specific cells of the tumor cells”, is carried out. The scope of “controlling a production of NADH and NADPH in the specific cells of the tumor cells”, is not defined by the claim or the instant specification. The specification does not provide a standard for ascertaining the requisite degree. Thus, one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claim. 
Accordingly, without guidelines in the specification for determining how the how the “controlling a production of NADH and NADPH in the specific cells of the tumor cells”, is carried out, the artisan of the ordinary skill cannot reasonably determine the meets and bounds of the recited limitation in claim 1. For the purpose of examination, any administration of an antibiotic or 
B) If the recited limitation is an intended outcome of the step of administering an antibiotic or antibiotics in combination with any one of the recited sugar acids to the tumor cells, the limitation is not given any patentable weight, because it is simply expressing the intended result of a process positively recited. Please see Please see Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003).  
The recitation of the limitation “wherein the administered feedstock is adapted to promote cell metabolism and antibiotic activation”, renders claim 1 indefinite because a person of the ordinary skill in the art cannot reasonably determine the meets and bounds of the recited limitation in claim 1.
The recited wherein clause is a purely functional recitation that limits the claimed feedstock to a particularly undefined structure. However, the use of functional language in a claim may fail "to provide a clear-cut indication of the scope of the subject matter embraced by the claim" and thus be indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. 
In the instant case, the step of adapting the feedstock “to promote cell metabolism and antibiotic activation”, is incomplete in that instant claim 1 fails to indicate how the adaptation of any of the recited sugar acid  “to promote cell metabolism and antibiotic activation”, is carried out.  The scope of “wherein the administered feedstock is adapted to promote cell metabolism and antibiotic activation”, is not defined by the claim or the instant specification. The specification does not provide a standard for ascertaining the requisite degree. Thus, one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claim. 
Accordingly, without guidelines in the specification for determining how the how the “wherein the administered feedstock is adapted to promote cell metabolism and antibiotic activation”, is carried out, the artisan of the ordinary skill cannot reasonably determine the meets and bounds of the recited limitation in claim 1. For the purpose of examination, any of an uronic, aldonic, ulosonic, and aldaric acid employed in order to generate the desired therapeutic outcome, is included in the interpretation of “wherein the administered feedstock is adapted to promote cell metabolism and antibiotic activation”. Appropriate correction is required.
Claim 1 is also rendered indefinite for the recitation of the limitation “and inhibit antibiotic inactivation pathways in the specific cells of the tumor cells causing increased sensitivity of the specific cells to the antibiotic or antibiotics”, because a person of the ordinary skill in the art cannot reasonably determine the meets and bounds of the recited limitation in claim 1. It is unclear to a person of the ordinary skill in the art as to whether the recited limitation is: A) a separate active step; or B) an intended outcome of the step of administering an antibiotic or antibiotics in combination with any one of the recited sugar acids, to the tumor cells.
 A) If the recited limitation is a separate step, the step of inhibiting antibiotic inactivation pathways in the specific cells of the tumor cells, is incomplete in that instant claim 1 fails to indicate how the inhibition of the antibiotic inactivation pathways is carried out. The scope of “and inhibit antibiotic inactivation pathways in the specific cells of the tumor cells causing increased sensitivity of the specific cells to the antibiotic or antibiotics”, is not defined by the claim or the instant specification. The specification does not provide a standard for ascertaining the requisite degree. Thus, one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claim. 
Accordingly, without guidelines in the specification for determining how the how the “and inhibit antibiotic inactivation pathways in the specific cells of the tumor cells causing increased sensitivity of the specific cells to the antibiotic or antibiotics”, is carried out, the artisan of the ordinary skill cannot reasonably determine the meets and bounds of the recited limitation in claim 1. For the purpose of examination, any administration of an antibiotic or antibiotics in combination with any one of the recited sugar acids to tumor cells, is included in the interpretation of “and inhibit antibiotic inactivation pathways in the specific cells of the tumor cells causing increased sensitivity of the specific cells to the antibiotic or antibiotics”. Appropriate correction is required.
B) If the recited limitation is an intended outcome of the step of administering an antibiotic or antibiotics in combination with any one of the recited sugar acids to the tumor cells, the limitation is not given any patentable weight, because it is simply expressing the intended result of a process positively recited. Please see Please see Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003).  
For the purpose of examination, instant claim 1 is being interpreted as a method of treating tumor comprising administering an antibiotic or antibiotics in combination with any of an uronic, aldonic, ulosonic, and aldaric acid. Appropriate correction is required.
Claim 5 recites the limitation “the glucuronic acid” in line 1.  There is insufficient antecedent basis for this limitation in the claim.
The recitation of the activate step of “comprising metabolizing gluconate from the glucuronic acid”, in claim 5 renders the claim indefinite because a person of the ordinary skill in the art cannot reasonably determine the meets and bounds of the recited limitation in claim 5. 
The step of metabolizing gluconate from the glucuronic acid, is incomplete in that instant claim 5 fails to indicate how the metabolizing of gluconate from the glucuronic acid is carried out. The scope of “comprising metabolizing gluconate from the glucuronic acid”, is not defined by the claim or the instant specification. The specification does not provide a standard for ascertaining the requisite degree. Thus, one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claim. 
Accordingly, without guidelines in the specification for determining how the how the “comprising metabolizing gluconate from the glucuronic acid”, is carried out, the artisan of the ordinary skill cannot reasonably determine the meets and bounds of the recited limitation in claim 5. For the purpose of examination, any administration of an antibiotic or antibiotics in combination with any one of the recited sugar acids to tumor cells, is included in the interpretation of “comprising metabolizing gluconate from the glucuronic acid”. Appropriate correction is required.
The recitation of the activate step of “comprising activating the antibiotic or antibiotics causing metabolic activation of the tumor cells”, in claim 6 renders the claim indefinite because a person of the ordinary skill in the art cannot reasonably determine the meets and bounds of the recited limitation in claim 6. 
The step of activating the antibiotic or antibiotics, is incomplete in that instant claim 6 fails to indicate how the activation of the antibiotic or antibiotics is carried out. The scope of “comprising activating the antibiotic or antibiotics causing metabolic activation of the tumor cells”, is not defined by the claim or the instant specification. The specification does not provide a standard for ascertaining the requisite degree. Thus, one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claim. 
Accordingly, without guidelines in the specification for determining how the how the “comprising activating the antibiotic or antibiotics causing metabolic activation of the tumor cells”, is carried out, the artisan of the ordinary skill cannot reasonably determine the meets and bounds of the recited limitation in claim 6. For the purpose of examination, any administration of an antibiotic or antibiotics in combination with any one of the recited sugar acids to tumor cells, is included in the interpretation of “comprising activating the antibiotic or antibiotics causing metabolic activation of the tumor cells”. Appropriate correction is required.
A patent must be precise enough to afford clear notice of what is claimed, thereby "'appris[ing] the public of what is still open to them.'" Markman v. Westview Instruments, Inc., 517 U.S. 370, 373 (quoting McClain v. Ortmayer, 141 U.S. 419, 424 (1891)). Otherwise there would be "[a] zone of uncertainty which enterprise and experimentation may enter only at the risk of infringement claims." United Carbon Co. v. Binney & Smith Co., 317 U.S. 228, 236 (1942). A claim fails to satisfy this statutory requirement and is thus invalid for indefiniteness if its language, when read in light of the specification and the prosecution history, "fail[s] to inform, with reasonable certainty, those skilled in the art about the scope of the invention." Nautilus, Inc. v. Biosig Instruments, Inc., 134 S. Ct. 2120, 2124 (2014).
This lack of clarity makes it impossible to ascertain with reasonable precision when that claim is infringed and when it is not. Lacking such clarity, the skilled artisan would not be reasonably apprised of the metes and bounds of the subject matter for which Applicants seek patent protection. Rather, a subjective interpretation of the claimed language would be required. However, as such is deemed inconsistent with the tenor and express language of 35 U.S.C. § 112, second paragraph, the claims are deemed properly rejected. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murakami et al (hereinafter, “Murakami”, U.S. Pub. No. 20120129905, published 05/24/2012).
Claim Interpretation
Independent claim 1 is directed to a method of treating tumor cells comprising administering an antibiotic or antibiotics and any one of an uronic, aldonic, ulosonic and aldaric acid. Please see claim interpretation in the above rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Regarding claim 1, Murakami discloses a method comprising administering a pharmaceutical composition 28 to mouse squamous cell carcinoma cells. Please see Test Example 1 at ¶s 0063-0065 and Figure 11. Composition 28 comprises a nitroimidazole compound and tartaric acid salt (see Example 7 at ¶s 0055-0056 and Tables 13-14). Tartaric acid is an example of an aldaric acid (see ¶ 0033).
Murakami discloses that in cancer radiotherapy, nitroimidazole derivatives are known to be useful drugs which increase radiation sensitivity of cancer cells with radioresiatance in a hypoxic state, and enhance the effect of radiotherapy (see ¶ 0003). Murakami relates to pharmaceutical compositions which can enhance the stability of a nitroimidazole compound without impairing the effect of the compound. Please see abstract, ¶s 0019-0029, Examples at ¶s 0042-0065 and Figures 1-11. Murakami discloses examples of stability enhancer compounds to include aldonic acids such as gluconic acid and gluceptic acid; aldaric acids such as tartaric acid and glucaric acid; uronic acids such as glucuronic acid; saccharic acids or a salt thereof. Please see ¶s 0033-0034.
Regarding claim 2, Murakami discloses that examples of cancer treatable with a pharmaceutical composition of the invention include lung cancer and pancreatic cancer (see ¶ 0037).
Regarding claim 3, Murakami discloses nitroimidazole derivatives (see discussions above).
Regarding claims 4 and 7, Murakami discloses aldonic acids such as gluconic acid and gluceptic acid; aldaric acids such as tartaric acid and glucaric acid; uronic acids such as glucuronic acid; saccharic acids or a salt thereof. Please see ¶s 0033-0034.
Regarding claims 5-6, a method of treating tumor cells comprising administering an antibiotic or antibiotics and any one of an uronic, aldonic, ulosonic and aldaric acid, to the tumor cells, is included in the interpretation of the limitation of: i) “comprising metabolizing gluconate ….”, in claim 5; and ii) “comprising activating the antibiotic or antibiotics …….”, in claim 6. Please see claim interpretation in the above rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. Therefore, each of the limitations in claims 5-6 is not given any patentable weight, because it is simply expressing the intended result of a process positively recited. Please see Please see Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003).  
Regarding claims 8-9, Murakami discloses that no particular limitation is imposed on the dosage form of the pharmaceutical composition, and the form may be appropriately selected in accordance with the therapeutic purpose.  Examples of dosage form include oral forms such as tablets, capsules, granules, film-coated drugs, powder, and syrup; and parenteral forms such as injection formulation, suppositories, inhalation, percutaneously absorbable agents, eye drops, and nasal drops. Please see ¶ 0038. Murakami discloses exemplary solutions for drip infusion (see Examples 1-9).
Regarding claim 10, Murakami discloses radiation of cancer cells in the presence of a test pharmaceutical formulation (see Test Example 1 at ¶s 0063-0064).
Conclusions
No claim is allowable.
If Applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicants should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis, clarification on the record may be helpful). Should the Applicants present new claims, Applicants should clearly identify where support can be found in the disclosure.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM D BORI whose telephone number is (571)270-7020.  The examiner can normally be reached on Monday through Friday 8:00AM-5:00PM(EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY S LUNDGREN can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IBRAHIM D BORI/						
Examiner, Art Unit 1629		
		
/JEFFREY S LUNDGREN/            Supervisory Patent Examiner, Art Unit 1629